Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of Patch International Inc. (the “Company”) on Form 10-KSB for the year ending May 31, 2007, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Thomas K. Rouse, Chief Financial Officer (Principal Financial Officer) of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: September 24, 2007 /s/ Thomas K. Rouse Thomas K. Rouse, Chief Financial Officer Principal Financial Officer
